

116 HR 3872 IH: National Flood Insurance Program Reauthorization and Reform Act of 2019
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3872IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Mr. Pallone (for himself, Mr. Higgins of Louisiana, Mr. Pascrell, Ms. Sherrill, Mr. Van Drew, Mr. Sires, Mr. Norcross, Mr. Malinowski, Mrs. Watson Coleman, Ms. Mucarsel-Powell, Mr. Crist, Mr. Payne, Mr. Kim, Mr. Smith of New Jersey, Mrs. Murphy, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Reauthorization and Reform Act of 2019. 2.Table of contents The table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					Sec. 3. Definitions.
					TITLE I—Reauthorization and affordability
					Sec. 101. Reauthorization.
					Sec. 102. Cap on annual premium increases.
					Sec. 103. Means tested affordability voucher.
					Sec. 104. Optional monthly installment premium payment plans.
					Sec. 105. Study on business interruption coverage.
					Sec. 106. Cooperative coverage fairness.
					Sec. 107. Coverage limits.
					Sec. 108. Study on participation rates.
					TITLE II—Mitigation and mapping
					Sec. 201. Mitigation for high-risk properties.
					Sec. 202. Increased cost of compliance coverage.
					Sec. 203. Flood mitigation assistance grants.
					Sec. 204. Urban mitigation opportunities.
					Sec. 205. Community Rating System Regional Coordinator.
					Sec. 206. Mitigation loan program.
					Sec. 207. Revolving loan funds.
					Sec. 208. Mapping modernization.
					Sec. 209. Protected areas.
					Sec. 210. Community-wide flood mitigation activities.
					TITLE III—Solvency
					Sec. 301. Forbearance on NFIP interest payments.
					Sec. 302. Cap on Write Your Own company compensation.
					Sec. 303. Taxpayer protection.
					Sec. 304. Vendor costs; transparency.
					Sec. 305. Availability of NFIP claims data.
					Sec. 306. Refusal of mitigation assistance.
					TITLE IV—Policyholder protection and fairness
					Sec. 401. Earth movement fix and engineer standards.
					Sec. 402. Coverage of pre-FIRM condominium basements and study on street raising.
					Sec. 403. Guidance on remediation and policyholder duties.
					Sec. 404. Appeal of decisions relating to flood insurance coverage.
					Sec. 405. Accountability for underpayments and overpayments by Write Your Own companies.
					Sec. 406. Policyholders’ right to know.
					Sec. 407. Increasing statute of limitations for lawsuits.
					Sec. 408. Authority to terminate contractors and vendors.
					Sec. 409. Easing proof of loss requirements.
					Sec. 410. Deadline for claim processing.
					Sec. 411. No manipulation of engineer reports.
					Sec. 412. Improved training of floodplain managers, agents, and adjusters.
					Sec. 413. Attorney fee shifting.
					Sec. 414. DOJ defense against policyholder lawsuits.
					Sec. 415. Pilot program for pre-existing structural conditions.
					Sec. 416. Agent Advisory Council.
					Sec. 417. Disclosure of flood risk information upon transfer of property.
			3.Definitions
 In this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Federal flood insuranceThe term Federal flood insurance means an insurance policy made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (3)National Flood Insurance ProgramThe term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (4)National Flood Mitigation FundThe term National Flood Mitigation Fund means the fund established under section 1367 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104d).
 (5)Write Your Own CompanyThe term Write Your Own Company means a private property insurance company that participates in the Write Your Own Program. (6)Write Your Own ProgramThe term Write Your Own Program means the program under which the Federal Emergency Management Agency enters into a standard arrangement with private property insurance companies to—
 (A)sell contracts for Federal flood insurance under their own business lines of insurance; and (B)adjust and pay claims arising under the contracts described in subparagraph (A).
				IReauthorization and affordability
			101.Reauthorization
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2019 and inserting September 30, 2024.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2019 and inserting September 30, 2024. (c)Program continuation (1)In generalSection 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) is amended by adding at the end the following:
						
 (g)Amounts in the National Flood Insurance Reserve Fund established under section 1310A may be credited to the National Flood Insurance Fund to enter into, and renew, contracts for flood insurance under this title during any lapse in appropriations..
 (2)Technical and conforming amendmentsSection 1310A(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4017A(a)(2)) is amended— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (D)for the purpose described in section 1310(g).. 102.Cap on annual premium increases (a)DefinitionIn this section, the term covered cost means—
 (1)the amount of an annual premium with respect to any policy for flood insurance under the National Flood Insurance Program;
 (2)any surcharge imposed with respect to a policy described in paragraph (1), including a surcharge imposed under—
 (A)section 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)); or (B)section 1308A(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)); and
 (3)a fee described in paragraph (1)(B)(iii) or (2) of section 1307(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)).
 (b)Limitation on increasesDuring the 5-year period beginning on the date of enactment of this Act, and notwithstanding section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)), the Administrator may not, in any year, increase the amount of any covered cost by an amount that is more than 9 percent, as compared with the amount of the covered cost during the previous year.
 (c)Rule of constructionNothing in subsection (b) may be construed as prohibiting the Administrator from reducing, in any year, the amount of any covered cost, as compared with the amount of the covered cost during the previous year.
 (d)Average historical loss yearSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by striking subsection (h) and inserting the following:
					
 (h)Rule of constructionFor purposes of this section, the calculation of an average historical loss year shall be computed in accordance with generally accepted actuarial principles.. (e)Disclosure with respect to the affordability standardSection 1308(j) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(j)) is amended, in the second sentence, by inserting and shall include in the report the number of those exceptions as of the date on which the Administrator submits the report and the location of each policyholder insured under those exceptions, organized by county and State after of the Senate.
				103.Means tested affordability voucher
 Chapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following:
				
					1326.Affordability assistance
						(a)Affordability assistance fund
 (1)EstablishmentThe Administrator shall establish in the Treasury of the United States an Affordability Assistance Fund (referred to in this section as the Fund), which shall be—
 (A)an account separate from any other accounts or funds available to the Administrator; and (B)available without fiscal year limitation.
 (2)Use of fundsAmounts from the Fund shall be available to provide financial assistance under subsection (b). (3)Source of fundsThe Fund shall be credited with the amounts saved as a direct result of the limitation imposed under section 1311(b).
							(b)Financial assistance
 (1)DefinitionsIn this subsection— (A)the term adjusted gross income has the meaning given the term in section 62 of the Internal Revenue Code of 1986;
 (B)the term eligible household means a household for which— (i)housing expenses exceed 30 percent of the adjusted gross income of the household in a year; and
									(ii)
 (I)the total assets owned by the household are in an amount that is not greater than 220 percent of the median household income for the State in which the household is located; or
 (II)with respect to a household that has a total household income that is not greater than 120 percent of the area median income for the area in which the household is located, the amount of premiums, surcharges, and fees for a flood insurance policy provided under this title in a year for the household exceeds 1 percent of the coverage limit of that policy under section 1306(b); and
 (C)the term housing expenses means, with respect to a household, the total amount that the household spends in a year on— (i)mortgage payments;
 (ii)property taxes; (iii)homeowners insurance; and
 (iv)premiums for flood insurance under the national flood insurance program. (2)Authority (A)Other financial assistanceThe Administrator shall provide a voucher, grant, or premium credit to an eligible household for a year in an amount that, subject to subparagraph (B), is equal to the lesser of—
 (i)the difference between— (I)the housing expenses of the household for the year; and
 (II)30 percent of the adjusted gross income of the household for the year; and (ii)the cost of premiums for the household for flood insurance under the national flood insurance program for the year.
 (B)ReductionThe amount of the assistance provided under subparagraph (A) to an eligible household shall be reduced by 1 percent for each percent that the income of the eligible household exceeds 120 percent of the median household income for the State in which the property that is the subject of the assistance is located.
 (3)Relationships with other agenciesThe Administrator may enter into a memorandum of understanding with the head of any other Federal agency to administer the paragraph (2)(A)..
 104.Optional monthly installment premium payment plansSection 1308(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended— (1)by striking With respect to and inserting the following:
					
 (1)Annual or monthly optionSubject to paragraph (2), with respect to; and (2)by adding at the end the following:
					
 (2)Monthly installmentWith respect to a policyholder that opts under paragraph (1) to pay premiums on a monthly basis, the Administrator may charge the policyholder an annual fee of not more than $15.
 (3)Exemption from rule making; pilot programDuring the period beginning on the date of enactment of this paragraph and ending on the date on which the Administrator promulgates regulations carrying out paragraph (1), the Administrator may, notwithstanding any other provision of law—
 (A)adopt policies and procedures to carry out that paragraph without— (i)undergoing notice and comment rule making under section 553 of title 5, United States Code; or
 (ii)conducting regulatory analyses otherwise required by statute, regulation, or Executive order; or (B)carry out that paragraph by establishing a pilot program that gradually implements the requirements of that paragraph..
				105.Study on business interruption coverage
 (a)In generalThe Administrator shall conduct a study on the feasibility and soundness of offering coverage for interruption business losses caused by a flood under the National Flood Insurance Program (referred to in this section as business interruption coverage).
 (b)ContentsIn conducting the study under subsection (a), the Administrator shall, at a minimum— (1)evaluate insurance industry best practices for offering business interruption coverage, including the types of coverage provided and the utilization rate;
 (2)estimate the potential risk premium rates for business interruption coverage based on the flood risk reflected in the flood insurance rate map or other risk metrics in effect at the time of purchase;
 (3)analyze the operational and administrative expenses associated with providing business interruption coverage and adjusting claims;
 (4)identify potential obstacles that may prevent the Administrator from offering business interruption coverage;
 (5)evaluate the benefits of providing business interruption coverage; (6)analyze any potential impacts on the financial position of the National Flood Insurance Program; and
 (7)develop a feasibility implementation plan and projected timelines for offering business interruption coverage.
 (c)Availability of expertsIn conducting the study under subsection (a), the Administrator may accept and utilize the personnel and services of any other Federal agency, and appoint and fix the compensation of temporary personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, or employ experts and consultants in accordance with the provisions of section 3109 of such title, without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (d)DeadlineThe Administrator shall complete the study required under subsection (a) not later than September 30 of the second full fiscal year after the date of enactment of this Act.
				106.Cooperative coverage fairness
 (a)In generalSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following:
					
						(e)Cooperatives
 (1)DefinitionIn this subsection, the term cooperative building has the meaning given the term in section 1312(d). (2)Equal treatment with condominiumsNotwithstanding any other provision of law, an owner of a share of a cooperative building shall be eligible to purchase flood insurance coverage under the national flood insurance program on the same terms as a condominium owner..
 (b)Payment of claimsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended— (1)in subsection (c)—
 (A)in the subsection heading, by inserting and cooperative after condominium; (B)by inserting or owners of a share of a cooperative building after condominium owners; and
 (C)by inserting or cooperative association after condominium association each place that term appears; and (2)by adding at the end the following:
						
 (d)DefinitionsIn this section, the terms cooperative association and cooperative building have the meanings given the terms by the Administrator.. 107.Coverage limits (a)In generalSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013), as amended by section 106(a), is amended—
 (1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking In addition to any other terms and conditions under subsection (a), such regulations and inserting The Administrator;
 (B)in paragraph (2)— (i)by striking shall be made and inserting may be made; and
 (ii)by striking $250,000 and inserting the baseline amount; (C)in paragraph (3)—
 (i)by striking shall be made and inserting may be made; and (ii)by striking $100,000 and inserting 50 percent of the baseline amount; and
 (D)in paragraph (4)— (i)by striking shall be made each place that term appears and inserting may be made; and
 (ii)by striking $500,000 each place that term appears and inserting 200 percent of the baseline amount; and (2)by adding at the end the following:
						
							(f)Definition
 (1)In generalSubject to paragraph (2), in this section, the term baseline amount, with respect to a property, means the maximum original principal obligation of a conventional mortgage that may be purchased by the Federal National Mortgage Association in the area in which the property as located, as established under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)).
 (2)ClarificationIf, after the date of enactment of this subsection, the baseline amount, as defined in paragraph (1), decreases as compared with the baseline amount in effect on the day before the date of enactment of this subsection, the baseline amount that was in effect on the day before the date of enactment of this subsection shall be deemed to be the baseline amount for the purposes of paragraphs (2), (3), and (4) of subsection (b)..
 (b)Authority of Administrator To sell policiesThe Administrator may sell a policy for flood insurance under the National Flood Insurance Program that meets the requirements of paragraphs (2), (3), and (4) of section 1306(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)), as amended by subsection (a), without regard to—
 (1)section 61.6 of title 44, Code of Federal Regulations, as in effect on the day before the date of enactment of this Act; or
 (2)any other provision of law. 108.Study on participation rates (a)DefinitionsIn this section—
 (1)the term 500-year floodplain has the meaning given the term in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (40 U.S.C. 4004(a));
 (2)the terms Federal agency lender, improved real estate, and regulated lending institution have the meanings given those terms in section 3(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)); and
 (3)the term property with a Federally backed mortgage means improved real estate or a mobile home securing a loan that was— (A)made by a regulated lending institution or Federal agency lender; or
 (B)purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.
 (b)StudyThe Comptroller General of the United States shall conduct a study that proposes to address, through programmatic and regulatory changes, how to increase the rate at which properties in the United States are covered by flood insurance.
 (c)ConsiderationsIn conducting the study required under subsection (b), the Comptroller General of the United States shall—
 (1)consider— (A)expanding participation in the National Flood Insurance Program beyond areas having special flood hazards to areas of moderate or minimum risk with respect to flooding;
 (B)automatically enrolling consumers in the National Flood Insurance Program and providing those consumers with the opportunity to decline such enrollment; and
 (C)bundling flood insurance coverage that diversifies risk across all or multiple forms of peril; and (2)determine—
 (A)the percentage of properties with Federally backed mortgages located in an area having special flood hazards that are covered by flood insurance that satisfies the requirement under section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)); and
 (B)the percentage of properties with Federally backed mortgages located in the 500-year floodplain that are covered by flood insurance that would satisfy the requirement described in subparagraph (A) if that requirement applied to such properties.
 (d)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report regarding the results of the study conducted under subsection (b).
				IIMitigation and mapping
			201.Mitigation for high-risk properties
 (a)In generalSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended by adding at the end the following:
					
 (n)Flood mitigation activitiesThe President shall set aside from the Disaster Relief Fund an amount equal to 10 percent of the average amount appropriated to the Fund during the preceding 10 fiscal years to provide assistance for mitigation activities under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) for—
 (1)severe repetitive loss structures; and (2)properties insured under the national flood insurance program with the largest increase in the actuarial risk for the property compared to the actuarial risk for the previous fiscal year as a result of Risk Rating 2.0, as in effect on October 1, 2020..
 (b)ApplicabilityThe amendment made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by subsection (a) shall apply to funds appropriated on or after the date of enactment of this Act.
 (c)Technical and conforming amendmentEffective on October 5, 2023, section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended by redesignating subsection (n), as added by subsection (a) of this section, as subsection (m).
 202.Increased cost of compliance coverageSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended— (1)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;
 (2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and adjusting the margins accordingly;
 (3)in subparagraph (C), as so redesignated, by striking the period at the end and inserting a semicolon;
 (4)by redesignating paragraph (4) as subparagraph (F), and adjusting the margins accordingly; (5)by inserting after subparagraph (C), as so redesignated, the following:
					
 (D)properties identified by the Administrator as priorities for mitigation activities before the occurrence of damage to or loss of property which is covered by flood insurance;
 (E)properties outside an area having special flood hazards if the communities in which the properties are located have, under section 1361, established land use and control measures for the areas in which the properties are located; and;
 (6)by inserting before The national flood insurance program the following: (1) In general.—; (7)in the flush text following subparagraph (F)(iv), by striking The Administrator and inserting the following:
					
 (2)PremiumThe Administrator; and (8)by adding at the end the following:
					
 (3)Amount of coverageEach policy for flood insurance coverage made available under this title shall provide coverage under this subsection having an aggregate liability for any single property of $60,000.
						(4)Eligible mitigation activities
 (A)In generalEligible mitigation methods the cost of which is covered by coverage provided under this subsection shall include—
 (i)alternative methods of mitigation identified in the guidelines issued pursuant to section 1361(d); (ii)pre-disaster mitigation projects for eligible structures; and
 (iii)costs associated with the purchase, clearing, and stabilization of property that is part of an acquisition or relocation project that complies with subparagraph (B).
								(B)Acquisition and relocation project eligibility and requirements
 (i)In generalAn acquisition or relocation project shall be eligible to receive assistance pursuant to subparagraph (A)(iii) only if—
 (I)any property acquired, accepted, or from which a structure will be removed shall be dedicated and maintained in perpetuity for a use that is compatible with open space, recreational, or wetland and natural floodplain management practices; and
 (II)any new structure erected on such property will be— (aa)a public facility that is open on all sides and functionally related to a designated open space;
 (bb)a restroom; or (cc)a structure that the Administrator approves in writing before the commencement of the construction of the structure.
 (ii)Further assistanceIf an acquisition or relocation project is assisted pursuant to subparagraph (A)(iii)— (I)no person may apply to a Federal entity for disaster assistance with regard to any property acquired, accepted, or from which a structure was removed as part of such acquisition or relocation project; and
 (II)no Federal entity may provide disaster assistance for such property. (iii)Requirement to maintain flood insurance coverage (I)In generalNotwithstanding any other provision of law, any assisted structure shall, at all times, maintain insurance against flood damage, in accordance with Federal law, for the life of such structure.
									(II)Transfer of property
 (aa)Duty to notifyIf any part of a property on which an assisted structure is located is transferred, the transferor shall, not later than the date on which such transfer occurs, notify the transferee in writing, including in all documents evidencing the transfer of ownership of the property, that such transferee is required to—
 (AA)obtain flood insurance in accordance with applicable Federal law with respect to such assisted structure, if such structure is not so insured on the date on which the structure is transferred; and
 (BB)maintain flood insurance in accordance with applicable Federal law with respect to such structure. (bb)Failure to notifyIf a transferor fails to make a notification in accordance with item (aa) and such assisted structure is damaged by a flood disaster, the transferor shall pay the Federal Government an amount equal to the amount of any disaster relief provided by the Federal Government with respect to such assisted structure.
 (III)Assisted structure definedFor the purposes of this clause, the term assisted structure means a structure on property that is part of an acquisition or relocation project assisted pursuant to subparagraph (A) that was, as part of such acquisition or relocation project—
 (aa)altered; (bb)improved;
 (cc)replaced; (dd)repaired; or
 (ee)restored. (C)Eligible structure definedFor purposes of this paragraph, the term eligible structure means any structure that—
 (i)was constructed in compliance with the Flood Insurance Rate Map and local building and zoning codes in effect on the date of construction of the structure; and
 (ii)has not previously been altered, improved, replaced, or repaired using assistance provided under this subsection.
 (5)Treatment of coverage limitsAny amount of coverage provided for a property pursuant to this subsection shall not be considered or counted for purposes of any limitation on coverage applicable to such property under section 1306(b) and any claim on such coverage shall not be considered a claim for purposes of section 1307(h) or subsection (a)(3) or (h)(3) of section 1366.
 (6)ImplementationNotwithstanding any other provision of law, the Administrator may implement this subsection by adopting 1 or more standard endorsements to the Standard Flood Insurance Policy by publication of such standards in the Federal Register, or by comparable means..
				203.Flood mitigation assistance grants
 (a)Flood Mitigation Assistance Grant Program prioritySection 1366 of the National Flood Insurance Act (42 U.S.C. 4104c) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (B)in the second sentence of the matter preceding subparagraph (A), as so redesignated, by striking assistance shall be and inserting the following:  assistance shall—(1)be; (C)in paragraph (1)(C), as so redesignated, by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (2)in addition to the requirement under paragraph (1)(C), give priority to properties—
 (A)that are repetitive loss structures; (B)with respect to which the Administrator makes a determination that the premium rates with respect to a policy for flood insurance coverage under this title—
 (i)are unaffordable; or (ii)will soon become unaffordable as a result of a risk adjustment under Risk Rating 2.0, as in effect on the date of that determination; and
 (C)for which aggregate losses exceed the replacement value of the properties.; and (2)in subsection (h), by adding at the end the following:
						
 (4)UnaffordableThe term unaffordable means, with respect to the premium rates for a policy for flood insurance coverage under this title, that, in a year, those rates are in an such an amount that the housing expenses (as defined in section 1326(b)(1)) of the household that is the subject of the policy are, for that year, more than 30 percent of the adjusted gross income (as defined in section 1326(b)(1)) of the household for that year..
					(b)Additional mitigation assistance
 (1)Appropriations from general fund of TreasuryFor each of the first 5 full fiscal years after the date of enactment of this Act, there is authorized to be appropriated $1,000,000,000 to the National Flood Mitigation Fund to provide mitigation assistance under this subsection.
 (2)Rule of constructionThe authorization of appropriations under subparagraph (A) shall not be construed to authorize the transfer or crediting to the National Flood Mitigation Fund of any amounts from the National Flood Insurance Fund.
					204.Urban mitigation opportunities
 (a)Mitigation strategiesSection 1361(d)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking and at the end; and (3)by inserting after subparagraph (B) the following:
						
 (C)with respect to buildings in dense urban environments, methods that can be deployed on a block or neighborhood scale; and
 (D)elevation of mechanical systems; and. (b)Mitigation creditSection 1308(k) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended—
 (1)by striking shall take into account and inserting  shall—(1)take into account;  (2)in paragraph (1), as so designated, by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (2)offer a reduction of the risk premium rate charged to a policyholder in an amount that is not less than 10 percent of that rate if the policyholder implements any mitigation method described in paragraph (1).. 
 205.Community Rating System Regional CoordinatorSection 1315(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(b)) is amended by adding at the end the following:
				
					(5)Regional coordinator
 (A)In generalThe Administrator shall appoint a regional coordinator in each region served by a Regional Office (as defined in section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311)) to provide technical assistance to small communities to enable those communities to effectively participate in and benefit from the community rating system program.
 (B)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph, which shall remain available until expended..
			206.Mitigation loan program
 (a)DefinitionIn this section, the term mitigation measure means, with respect to a structure, a measure undertaken to reduce the risk of flood damage to the structure.
 (b)EstablishmentThe Administrator may establish a pilot program through which the Administrator may provide low-interest loans to policyholders under the National Flood Insurance Program for the purposes described in subsection (c).
 (c)Purposes of loansA loan provided to a policyholder under the pilot program established under subsection (b) shall be used to undertake mitigation measures with respect to the insured property that cost less than the cost of the estimated amount of premiums that would be paid with respect to the property during the 50-year period beginning in the year in which the loan is made and if those mitigation measures were not undertaken.
 (d)Sale of propertyIf a property with respect to which a loan has been made under this section is sold, upon that sale, the outstanding loan balance shall—
 (1)be repaid using the proceeds of the sale; or (2)carry over to the purchaser of the property if the purchaser so consents before the execution of the sale.
					207.Revolving loan funds
 (a)In generalChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by section 103, is amended by adding at the end the following:
					
						1327.State revolving loan funds for flood mitigation
 (a)DefinitionsIn this section: (1)Community rating systemThe term Community Rating System means the community rating system program carried out under section 1315(b).
 (2)Eligible stateThe term eligible State means a State, the District of Columbia, and the Commonwealth of Puerto Rico. (3)Insular areaThe term insular area means—
 (A)Guam; (B)American Samoa;
 (C)the Commonwealth of the Northern Mariana Islands; (D)the Federated States of Micronesia;
 (E)the Republic of the Marshall Islands; (F)the Republic of Palau; and
 (G)the United States Virgin Islands. (4)Intended use planThe term intended use plan means a plan prepared under subsection (d)(1).
 (5)Low-income geographic areaThe term low-income geographic area means an area described in paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).
 (6)Low-income homeownerThe term low-income homeowner means the owner of a primary residence, the household income of which in a taxable year is not more than 80 percent of the median income for the area in which the residence is located.
 (7)Participating StateThe term participating State means an eligible State that— (A)has entered into an agreement under subsection (b)(1); and
 (B)agrees to comply with the requirements of this section. (8)Pre-FIRM buildingThe term pre-FIRM building means a building for which construction or substantial improvement occurred before the effective date of the initial Flood Insurance Rate Map published by the Administrator under section 1360 for the area in which the building is located.
 (9)Repetitive loss structureThe term repetitive loss structure has the meaning given the term in section 1370(a). (10)Severe repetitive loss propertyThe term severe repetitive loss property has the meaning given the term in section 1307(h).
 (11)State loan fundThe term State loan fund means a flood mitigation assistance revolving loan fund established by an eligible State under this section.
 (12)Tribal governmentThe term tribal government means the recognized government of an Indian tribe, or the governing body of an Alaska Native regional or village corporation, that has been determined eligible to receive services from the Bureau of Indian Affairs.
								(b)General authority
 (1)In generalThe Administrator may enter into an agreement with an eligible State to provide a capitalization grant for the eligible State to establish a revolving fund that will provide funding assistance to help homeowners, businesses, nonprofit organizations, and communities reduce flood risk in order to decrease—
 (A)the loss of life and property; (B)the cost of flood insurance; and
 (C)Federal disaster payments. (2)Timing of deposit and agreements for distribution of funds (A)In generalNot later than the last day of the fiscal year following the fiscal year in which a capitalization grant is made to a participating State under paragraph (1), the participating State shall—
 (i)deposit the grant in the State loan fund of the State; and (ii)enter into 1 or more binding agreements that provide for the State to distribute the grant funds for purposes authorized under subsection (c) such that—
 (I)in the case of the initial grant made to a State under this section, not less than 75 percent of the amount of the grant shall be distributed before the end of the 2-year period beginning on the date on which the funds are deposited in the State loan fund of the State; and
 (II)in the case of any subsequent grant made to a State under this section, not less than 90 percent of the amount of the grant shall be distributed before the end of the 1-year period beginning on the date on which the funds are deposited in the State loan fund of the State.
 (B)NoncomplianceExcept as provided in subparagraph (C), if a participating State does not comply with subparagraph (A) with respect to a grant, the Administrator shall reallocate the grant in accordance with paragraph (3)(B).
 (C)ExceptionThe Administrator may not reallocate any funds under subparagraph (B) to a participating State that violated subparagraph (A) with respect to a grant made during the same fiscal year in which the funds to be reallocated were originally made available.
									(3)Allocation
 (A)In generalThe Administrator shall allocate amounts made available to carry out this section to participating States—
 (i)for the participating States to deposit in the State loan funds established by the participating States; and
 (ii)except as provided in paragraph (6), in accordance with the requirements described in subparagraph (B).
 (B)RequirementsThe requirements described in this subparagraph are as follows: (i)Fifty percent of the total amount made available under subparagraph (A) shall be allocated so that each participating State receives the percentage amount that is obtained by dividing the number of properties that were insured under the national flood insurance program in that State in the fiscal year preceding the fiscal year in which the amount is allocated by the total number of properties that were insured under the national flood insurance program in the fiscal year preceding the fiscal year in which the amount is allocated.
 (ii)Fifty percent of the total amount made available under subparagraph (A) shall be allocated so that each participating State receives a percentage of funds that is equal to the product obtained under clause (iii)(IV) with respect to that participating State after following the procedures described in clause (iii).
 (iii)The procedures described in this clause are as follows: (I)Divide the total amount collected in premiums for properties insured under the national flood insurance program in each participating State during the previous fiscal year by the number of properties insured under the national flood insurance program in that State for that fiscal year.
 (II)Add together each quotient obtained under subclause (I). (III)For each participating State, divide the quotient obtained under subclause (I) with respect to that State by the sum obtained under subclause (II).
 (IV)For each participating State, multiply the amount that is 50 percent of the total amount made available under subparagraph (A) by the quotient obtained under subclause (III).
 (iv)Except as provided in paragraph (5), in a fiscal year— (I)a participating State may not receive more than 15 percent of the total amount that is made available under subparagraph (A) in that fiscal year; and
 (II)if a participating State, based on the requirements under clauses (i) through (iii), would, but for the limitation under subclause (I) of this clause, receive an amount that is greater than the amount that the State is authorized to receive under that subclause, the difference between the authorized amount and the amount otherwise due to the State under clauses (i) through (iii) shall be allocated to other participating States—
 (aa)that, in that fiscal year, have not received an amount under subparagraph (A) that is more than the authorized amount under subclause (I) of this clause; and
 (bb)by using the requirements under clauses (i) through (iii), except that a participating State may receive an allocation under this subclause only if the allocation does not result in the State receiving a total amount for the fiscal year under subparagraph (A) that is greater than the authorized amount under subclause (I).
												(4)No revolving fund required
 (A)In generalNotwithstanding any other provision of this section, and subject to subparagraph (B), a participating State that receives less than $4,000,000 under paragraph (3)(B) in a fiscal year may distribute the funds directly in the form of grants or technical assistance for a purpose described in subsection (c)(2), without regard to whether the State has established a State loan fund.
 (B)State matchingA participating State that exercises the authority under subparagraph (A) in a fiscal year shall provide matching funds from non-Federal sources in an amount that is equal to 25 percent of the amount that the State receives under paragraph (3)(B) in that fiscal year for purposes described in subparagraph (A).
 (5)Allocation of remaining fundsAfter allocating amounts made available to carry out this section for a fiscal year in accordance with paragraph (3), the Administrator shall allocate any remaining amounts made available for that fiscal year to participating States, using the procedures described in clauses (i) through (iii) of paragraph (3)(B).
 (6)Reservation of fundsThe Administrator shall reserve not more than 1.5 percent of the amount made available to carry out this section in a fiscal year—
 (A)for administrative costs incurred in carrying out this section; (B)to provide technical assistance to recipients of grants under this section; and
 (C)to enter into grant agreements with tribal governments and insular areas, with the grant funds to be distributed—
 (i)according to criteria established by the Administrator; and (ii)for a purpose described in subsection (c)(2).
										(c)Use of funds
 (1)In generalAmounts deposited in a State loan fund, including repayments of loans made from the fund and interest earned on the amounts in the fund, shall be used—
 (A)consistent with paragraph (2) and subsection (g), to provide financial assistance for— (i)homeowners, businesses, and nonprofit organizations that are eligible to participate in the national flood insurance program; and
 (ii)any local government that participates in the national flood insurance program; (B)as a source of revenue and security for leveraged loans, the proceeds of which shall be deposited in the State loan fund; or
 (C)for the sale of bonds as security for payment of the principal and interest on revenue or general obligation bonds issued by the participating State to provide matching funds under subsection (f), if the proceeds from the sale of the bonds are deposited in the State loan fund.
 (2)PurposesA recipient of financial assistance provided through amounts from a State loan fund— (A)shall use the amounts to reduce—
 (i)flood risk; or (ii)potential claims for losses covered under the national flood insurance program;
 (B)shall use the amounts in a cost-effective manner under requirements established by the State, which may require an applicant for financial assistance to submit any information that the State considers relevant or necessary before the date on which the applicant receives the assistance;
 (C)shall use the amounts for projects that— (i)meet design and construction standards established by the Administrator;
 (ii)are located in communities that— (I)participate in the national flood insurance program; and
 (II)have developed a State or community flood risk mitigation plan that has been approved by the Administrator under section 1366;
 (iii)address— (I)a repetitive loss structure or a severe repetitive loss property; or
 (II)flood risk in the 500-year floodplain, areas of residual flood risk, or other areas of potential flood risk, as identified by the Administrator; and
 (iv)address current risk and anticipate future risk, such as sea-level rise; (D)may use the amounts—
 (i)for projects relating to— (I)structural elevation;
 (II)floodproofing; (III)the relocation or removal of buildings from the 100-year floodplain or other areas of flood risk, including the acquisition of properties for such a purpose;
 (IV)environmental restoration activities that directly reduce flood risk; (V)any eligible activity described in subparagraphs (A) through (G) of section 1366(c)(3); or
 (VI)other activities determined appropriate by the Administrator; (ii)with respect to a project described in clause (i), only for expenditures directly related to a project described in that clause, including expenditures for planning, design, and associated pre-construction activities; and
 (iii)to acquire, for the purposes of permanent protection, land, buildings, or a conservation easement from a willing seller or grantor;
 (E)may not use the amounts— (i)to construct buildings or expand existing buildings, unless the activity is for the purpose of flood mitigation;
 (ii)to improve any structure, unless the recipient has obtained flood insurance coverage, which shall be maintained for the useful life of the structure, in an amount that is not less than the lesser of—
 (I)the eligible project costs with respect to the structure; and (II)the maximum insurable limit for the structure under the national flood insurance program coverage for the structure;
 (iii)to improve a residential property with an appraised value that is not less than 125 percent of the limitation on the maximum original principal obligation of a conventional mortgage that may be purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation in the area in which the property is located, as established under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2));
 (iv)for the direct benefit of a homeowner if the annual household adjusted gross income of the homeowner during the previous fiscal year was not less than $200,000, as annually adjusted by the Administrator to reflect changes in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics of the Department of Labor and rounded to the nearest $25; or
 (v)to acquire real property or an interest in real property unless the property is purchased from a willing seller; and
 (F)to the maximum extent practicable, shall, in using those amounts, give priority to projects that assist low-income homeowners and low-income geographical areas.
									(d)Intended use plans
 (1)In generalAfter providing the opportunity for public review and comment, each participating State shall annually prepare a plan that identifies, for the year following the date of issuance of the intended use plan, the intended uses of the amounts available in the State loan fund of the participating State.
 (2)Consultation during preparationEach participating State, in preparing an intended use plan, shall ensure that the State agency with primary responsibility for floodplain management—
 (A)provides oversight with respect to the preparation of the intended use plan; and (B)consults with any other appropriate State agency, including agencies responsible for coastal and environmental management.
 (3)ContentsA participating State shall, in each intended use plan— (A)include—
 (i)an explanation of the mitigation and resiliency benefits the State intends to achieve, including by—
 (I)reducing future damage and loss associated with flooding; (II)reducing the number of severe repetitive loss properties and repetitive loss structures in the State;
 (III)decreasing the number of flood insurance claims in the State; and (IV)increasing the rating under the Community Rating System for communities in the State;
 (ii)information with respect to the availability of, and the application process for receiving, financial assistance from the State loan fund of the State;
 (iii)the criteria and methods established for the distribution of amounts from the State loan fund of the State;
 (iv)the amount of financial assistance that the State anticipates providing to— (I)local government projects; and
 (II)projects for homeowners, business, or nonprofit organizations; (v)the expected terms of the assistance provided under clause (iv); and
 (vi)a description of the financial status of the State loan fund and the short-term and long-term goals of the State loan fund; and
 (B)provide, to the maximum extent practicable, that priority for the use of amounts from the State loan fund shall be given to projects that—
 (i)address severe repetitive loss properties and repetitive loss structures; (ii)assist low-income homeowners and low-income geographic areas; and
 (iii)address flood risk for pre-FIRM buildings. (4)PublicationEach participating State shall publish and periodically update a list of all projects receiving funding from the State loan fund of the State, which shall include identification of—
 (A)the community in which the project is located; (B)the type and amount of assistance provided for each project; and
 (C)the expected funding schedule and date of completion of each project. (e)Fund managementAmounts in a State loan fund shall—
 (1)remain available for providing financial assistance under this section until distributed; (2)if the amounts are not required for immediate distribution or expenditure, be invested in interest-bearing obligations; and
 (3)except as provided in subsection (i), include only— (A)amounts received from capitalization grants made under this section;
 (B)repayments of loans made from the fund; and (C)interest earned on amounts in the fund.
									(f)Matching funds
 (1)Full grantOn or before the date on which a participating State receives a capitalization grant, the State shall deposit into the State loan fund of the State, in addition to the amount of the capitalization grant, an amount from non-Federal sources that is not less than 20 percent of the total amount of the capitalization grant.
 (2)Reduced grantIf, with respect to a capitalization grant, a participating State deposits in the State loan fund of the State an amount from non-Federal sources that is less than 20 percent of the total amount of the capitalization grant that the participating State would otherwise receive, the Administrator shall—
 (A)reduce the amount of the capitalization grant received by the State to the amount that is 5 times the amount so deposited; and
 (B)in accordance with subsection (b)(5), allocate the difference between the amount that the participating State would have received if the State had complied with paragraph (1) and the amount of the reduced grant that the participating State receives under subparagraph (A).
 (g)Types of assistanceUnless otherwise prohibited by State law, a participating State may use the amounts deposited into a State loan fund under this section only—
 (1)to make a loan, on the condition that— (A)the interest rate for the loan is not more than the market interest rate;
 (B)the recipient of the loan will begin making principal and interest payments on the loan not later than 1 year after the date on which the project for which the loan was made is completed;
 (C)the loan will be fully amortized not later than 20 years after the date on which the project for which the loan was made is completed, except that, in the case of a loan made for a project in a low-income geographic area or to a low-income homeowner, the State may provide a longer amortization period for the loan if that longer period—
 (i)ends on a date that is not later than 30 years after the date on which the project is completed; and
 (ii)is not longer than the expected design life of the project; (D)the recipient of the loan demonstrates, based on verified and documented information that, as of the date on which the loan is made, the recipient has a reasonable ability to repay the loan, according to the terms of the loan, except that this subparagraph may not be construed to authorize any reduction or limitation in efforts to comply with the requirements of subsection (c)(2)(F); and
 (E)payments of principal and interest with respect to the loan will be deposited into the State loan fund;
 (2)to buy or refinance the debt obligation of a local government at an interest rate that is not more than the market interest rate;
 (3)to guarantee, or purchase insurance for, a local obligation, the proceeds of which finance a project eligible for assistance under this section, if the guarantee or purchase, as applicable, would—
 (A)improve credit market access; or (B)reduce the interest rate with respect to the obligation;
 (4)as a source of revenue or as security for the payment of principal and interest on revenue or general obligation bonds issued by the State if the proceeds of the sale of the bonds will be deposited into the State loan fund; or
 (5)to earn interest on those amounts. (h)Assistance for low-Income homeowners and low-Income geographic areas (1)In generalNotwithstanding any other provision of this section, if a participating State uses amounts from a State loan fund to provide financial assistance under subsection (c) in a low-income geographic area or to a low-income homeowner, the State may provide additional subsidization to the recipient of the assistance, including forgiveness of the principal of a loan.
 (2)LimitationFor each fiscal year, the total amount of additional subsidization provided by a participating State under paragraph (1) may not exceed 30 percent of the amount of the capitalization grant allocated to the State for that fiscal year.
								(i)Administration of fund
 (1)In generalA participating State may combine the financial administration of a State loan fund with the financial administration of any other revolving fund established by the State if—
 (A)combining the administration of the funds would— (i)be convenient and avoid administrative costs; and
 (ii)not violate the law of the State; and (B)the Administrator determines that—
 (i)amounts obtained from a grant made under this section, amounts obtained from the repayment of a loan made from a State loan fund, and interest earned on amounts in a State loan fund will be—
 (I)accounted for separately from amounts from other revolving funds; and (II)used only for purposes authorized under this section; and
 (ii)after consulting with the appropriate State agencies, the authority to establish assistance priorities and carry out oversight and related activities, other than financial administration, with respect to flood assistance remains with the State agency with primary responsibility for floodplain management.
										(2)Administrative and technical costs
 (A)In generalFor each fiscal year, a participating State may use the amount described in subparagraph (B) to— (i)pay the reasonable costs of administration of the programs under this section, including the recovery of reasonable costs incurred in establishing a State loan fund;
 (ii)provide appropriate oversight of projects authorized under this section; and (iii)provide technical assistance and outreach to recipients in the State of amounts under this section, including with respect to updating hazard mitigation plans and participating in the Community Rating System, in an amount that is not more than 4 percent of the funds made available to the State under this section.
 (B)DescriptionThe amount described in this subparagraph is an amount equal to the sum of— (i)any fees collected by a participating State to recover the costs described in subparagraph (A)(i), regardless of the source; and
 (ii)the greatest of— (I)$400,000;
 (II)0.2 percent of the value of the State loan fund of a State, as of the date on which the valuation is made; and
 (III)an amount equal to 7 percent of all grant awards made to a participating State for the State loan fund of the State under this section for the fiscal year.
											(3)Audit and report
 (A)Audit requirementNot less frequently than biennially, each participating State shall conduct an audit of the State loan fund of the State.
 (B)ReportEach participating State shall submit to the Administrator a biennial report regarding the activities of the State under this section during the period covered by the report, including—
 (i)the result of any audit conducted by the State under subparagraph (A); and (ii)a review of the effectiveness of the State loan fund of the State with respect to—
 (I)the intended use plans of the State; and (II)meeting the objectives described in subsection (b)(1).
 (4)OversightIn conducting oversight with respect to State loan funds established under this section, the Administrator—
 (A)shall— (i)periodically audit the funds in accordance with procedures established by the Comptroller General of the United States; and
 (ii)not less frequently than once every 4 years, review each State loan fund to determine the effectiveness of the fund in reducing flood risk; and
 (B)may, at any time— (i)make recommendations to a participating State with respect to the administration of the State loan fund of the State; or
 (ii)require specific changes with respect to a State loan fund in order to improve the effectiveness of the fund.
 (j)Liability protectionsThe Federal Emergency Management Agency shall not be liable for any claim based on the exercise or performance of, or the failure to exercise or perform, a discretionary function or duty by the Agency, or an employee of the Agency, in carrying out this section.
 (k)RegulationsThe Administrator shall promulgate such guidance or regulations as may be necessary to carry out this section, including guidance or regulations that—
 (1)ensure that each participating State to which funds are allocated under this section uses the funds as efficiently as possible;
 (2)reduce, to the maximum extent practicable, waste, fraud, and abuse with respect to the implementation of this section; and
 (3)require any party that receives funds directly or indirectly under this section, including a participating State and a recipient of amounts from a State loan fund, to use procedures with respect to the management of the funds that conform to generally accepted accounting standards.
 (l)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2020 through 2029..
				(b)Consideration of mitigation measures funded by state loan funds in flood insurance premium rates
 (1)Estimated ratesSection 1307(a)(1)(A)(ii) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)(A)(ii)) is amended by striking and similar measures and inserting similar measures, and any activities funded through amounts from a State loan fund established under section 1326.
 (2)Chargeable ratesSection 1308(b)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(b)(1)) is amended by striking and similar measures and inserting similar measures, and any activities funded through amounts from a State loan fund established under section 1326.
					208.Mapping modernization
 (a)Amendments to the Biggert-Waters Flood Insurance Reform Act of 2012The Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004 et seq.) is amended— (1)in section 100215 (42 U.S.C. 4101a)—
 (A)in subsection (b)(1)— (i)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively;
 (ii)by inserting before subparagraph (B), as so redesignated, the following:  (A)the Director of the United States Geological Survey;; and
 (iii)in subparagraph (F), as so redesignated— (I)in the matter preceding clause (i), by striking 16 and inserting 17;
 (II)in clause (xiii), by striking and at the end; (III)in clause (xiv), by striking the period at the end and inserting ; and; and
 (IV)by adding at the end the following:  (xv)an expert in the field of catastrophic risk modeling.; and
 (B)by adding at the end the following:  (m)Private or community flood maps (1)Standards and proceduresIn addition to the other duties of the Council under this section, not later than 1 year after the date of enactment of this subsection, the Council shall develop and establish a set of standards, guidelines, and procedures for—
 (A)State and local governments, federally or State-recognized metropolitan planning organizations (commonly known as MPOs), federally or State-recognized councils of local governments, and federally or State-recognized rural transportation planning organizations to use in mapping flood risks and developing alternative maps to the flood insurance rate maps developed by the Administrator; and
 (B)certification, by the Administrator not later than 90 days after the date on which a map developed under subparagraph (A) is submitted to the Administrator, for use under the National Flood Insurance Program in the case of any area covered by a flood insurance rate map developed or approved by the Administrator that has not been updated or reissued during the preceding 3-year period.
 (2)TreatmentOn and after the date on which the Administrator certifies a map under paragraph (1)(B), the map— (A)shall be considered the flood insurance rate map in effect for all purposes of the National Flood Insurance Program with respect to the area covered by the map; and
 (B)may not be revised, updated, or replaced in accordance with the standards, guidelines, and procedures established under paragraph (1) before the expiration of the 3-year period beginning on that date of certification.
 (3)Exemption from rulemakingUntil the date on which the Administrator promulgates regulations implementing paragraphs (1) and (2), the Administrator may adopt policies and procedures, notwithstanding any other provision of law, necessary to implement those paragraphs without regard to section 553 of title 5, United States Code, and without conducting regulatory analyses otherwise required by statute, regulation, or Executive order.; and
 (2)in section 100216 (42 U.S.C. 4101b)— (A)in subsection (b)—
 (i)in paragraph (1)— (I)in subparagraph (A), by striking to— and all that follows through the end of clause (vi) and inserting to all areas of the United States;;
 (II)in subparagraph (B), by striking and at the end; (III)in subparagraph (C), by striking accurate topography and all that follows through the period at the end and inserting current and best remote sensing technology;; and
 (IV)by adding at the end the following:  (D)when appropriate, partner with other Federal agencies and private entities in order to meet the objectives of the program; and
 (E)consult and coordinate with the Secretary of Defense, the Director of the United States Geological Survey, and the Administrator of the National Oceanic and Atmospheric Administration to obtain the most up-to-date maps and other information of those agencies, including information relating to topography, water flow, watershed characteristics, and any other issues that are relevant to identifying, reviewing, updating, maintaining, and publishing National Flood Insurance Program rate maps.; and
 (ii)in paragraph (3)— (I)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;
 (II)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and adjusting the margins accordingly;
 (III)in the matter preceding clause (i), as so redesignated, by striking Administrator shall include— and inserting the following:  Administrator—(A)shall include—; (IV)in subparagraph (A)(v), as so redesignated, by striking the period at the end and inserting ; and; and
 (V)by adding at the end the following:  (B)may include—
 (i)any relevant information that is obtained under paragraph (1)(D); and (ii)cadastral features, including, for each cadastral feature—
 (I)the associated parcel identification data for that feature; and (II)to the maximum extent practicable, using public and private sector address data, the address of that feature.;
 (B)in subsection (c)(2)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (D)not later than 5 years after the date on which the National Geodetic Survey completes the modernization of the National Spatial Reference System in 2022, updated to conform with the geospatial data provided by that system; and
 (E)spatially accurate in accordance with the common protocols for geographic information systems under section 216 of the E-Government Act of 2002 (44 U.S.C. 3501 note).;
 (C)by redesignating subsection (f) as subsection (g); (D)by inserting after subsection (e) the following:
							
								(f)Incorporating building-Specific flood risk information
									(1)Establishment
 (A)In generalNot later than 5 years after the date of enactment of the National Flood Insurance Program Reauthorization and Reform Act of 2019, the Administrator, in coordination with, and as recommended by, the Technical Mapping Advisory Council, shall establish a dynamic, database-derived digital display environment for flood hazard risk production and dissemination.
 (B)Consultation with States and communitiesIn designing and constructing the environment under subparagraph (A), the Administrator shall— (i)leverage and partner with States and communities that have successfully implemented the same approach; and
 (ii)consider adopting the techniques and technologies used by States and communities described in clause (i) and applying them nationwide.
											(2)Digital display
 (A)In generalIn carrying out paragraph (1), the Administrator shall create a digital display prompted through dynamic querying of a spatial, relational building database that includes—
 (i)special flood hazard areas and base flood elevations for purposes of lender compliance with the requirements under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a); and
 (ii)structure-specific flood risk information, including, for each property address— (I)the spatial footprint and elevation of the structure relative to special flood hazard areas and base flood elevations;
 (II)the most current elevation certificate applicable to the property; (III)any letter of map changes;
 (IV)the full risk premium rate estimated for the structure under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) based on elevation data;
 (V)the disclosure described in section 1308(l) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(l)), which shall include—
 (aa)the extent to which, if any, the chargeable premium rate applicable to the property is less than the full risk premium rate under section 1307(a)(1) of that Act (42 U.S.C. 4014(a)(1)); and
 (bb)an explanation of the difference described in item (aa) and the methodology used to rate the property;
 (VI)the estimated cost to repair the structure in the case of damage from floods with recurrence intervals ranging from the 10 percent annual chance event to the 0.2 percent annual chance event;
 (VII)the cost-effectiveness of mitigating the structure using common methods and how the chargeable premium rate would change based on each mitigation method; and
 (VIII)the claims history of the structure, including the amount and date of each loss. (B)Privacy requirementsWith respect to the database described in subparagraph (A), including any data used to create that database, the Administrator may not disseminate the database to any person other than the owner or leaseholder of a property identified in the database.
										(3)Database
 (A)In generalThe Administrator shall— (i)develop a spatial, relational database of buildings in the National Flood Insurance Program; and
 (ii)obtain the data necessary to support the digital display created under paragraph (2). (B)DataThe data obtained under subparagraph (A) shall include, at a minimum—
 (i)footprints and elevations (including lowest adjacent grade and first floor) from Light Detection and Ranging (commonly known as LiDAR) data collections or other data collection methods that meet or exceed the standards for buildings, as determined by the Administrator;
 (ii)elevation certificates; (iii)parcel, address, and imagery data necessary for the identification, assessment, and reduction of flood hazards for individual properties;
 (iv)flood insurance rate maps, studies, and supporting data; (v)letters of map change; and
 (vi)any other data that the Administrator determines necessary to collect to meet the objectives of this section.
 (4)Data procurementThe Administrator shall obtain any data necessary to establish the environment under paragraph (1), including by—
 (A)directing communities participating in the National Flood Insurance Program, by regulation, to collect and supply information, including elevation data, for each structure that obtains a construction or other development permit within—
 (i)a special flood hazard area; or (ii)an advisory special flood hazard area adopted by the community;
 (B)issuing guidelines and standards, as determined by the Administrator; (C)partnering with other Federal, State, local, and private stakeholders to the greatest extent possible to obtain and share existing data that meets or exceeds the standards determined by the Administrator under subparagraph (B); and
 (D)contracting with private companies to obtain new LiDAR data collections or elevation certificates. (5)NFIP premium creditThe Administrator shall provide a 1-time premium credit of not more than $500 to a policyholder for—
 (A)the purchase of an elevation certificate; or (B)the purposes of appealing the chargeable premium rate with respect to the property to which the premium applies.
 (6)Mass letters of map changeIn coordination with States and communities that have successfully implemented a dynamic, database-derived digital display environment for flood hazard risk production and dissemination, the Administrator shall issue guidelines for the adoption and integration into the program established under subsection (a) of LiDAR-based letter of map amendment approaches.
 (7)Annual reportThe Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual progress report on the implementation of this subsection, which shall include recommendations to reduce the cost and improve the implementation of this subsection.; and
 (E)in subsection (g), as so redesignated— (i)by striking this section $400,000,000 and inserting the following:
								
 this section—(1)$400,000,000; and (ii)by striking the period at the end and inserting the following:
								
 ; and(2)$400,000,000 for each of fiscal years 2020 through 2025.. (b)Appeals (1)In general (A)Right to appealSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following:
							
								(k)Appeals of existing maps
 (1)Right to appealSubject to paragraph (6), a State or local government, or the owner or lessee of real property, that makes a formal request to the Administrator to update a flood insurance rate map that the Administrator denies may at any time appeal the denial in accordance with this subsection.
 (2)Basis for appealThe basis for an appeal under this subsection shall be the possession of knowledge or information that—
 (A)the base flood elevation level or designation of any aspect of a flood insurance rate map is scientifically or technically inaccurate; or
 (B)factors exist that mitigate the risk of flooding, including ditches, banks, walls, vegetation, levees, lakes, dams, reservoirs, basin, retention ponds, and other natural or manmade topographical features.
										(3)Appeals process
 (A)Administrative adjudicationThe Administrator shall determine an appeal under this subsection by making a final adjudication on the record, after providing an opportunity for an administrative hearing.
										(B)Rights upon adverse decision
 (i)Optional arbitrationIf an appeal determined under subparagraph (A) does not result in a decision in favor of the State, local government, owner, or lessee, that party may request that an appeal of the adverse decision be heard through independent, non-binding arbitration.
 (ii)ProcessThe Administrator shall establish a process for arbitration under clause (i) under which the arbitrator provides a non-binding recommendation to the Administrator.
											(4)Relief
 (A)Wholly successful appealsIf the Administrator determines, in an appeal under this subsection, that the property of a policyholder that had been included in a special flood hazard area under the flood insurance rate map is actually not in a special flood hazard area—
 (i)the policyholder may cancel the policy at any time during the year in which the Administrator makes the determination; and
 (ii)the Administrator shall provide the policyholder a refund equal to the amount of— (I)any premiums that the policyholder paid during the year described in clause (i); and
 (II)any premiums that the policyholder paid for flood insurance coverage that the policyholder was required to purchase or maintain during the 2-year period preceding the year described in clause (i).
 (B)Partially successful appealsIf the Administrator determines in an appeal under this subsection that mitigating factors have reduced, but not eliminated, the risk of flooding to a property, the Administrator shall—
 (i)reduce the amount of flood insurance coverage required to be maintained for the property by the ratio of the successful portion of the appeal as compared to the entire appeal; and
 (ii)provide the policyholder a refund equal to the difference between— (I)the amount of any premiums that the policyholder paid during the period—
 (aa)beginning on the later of— (AA)the date on which the mitigating factor was created; or
 (BB)January 1 of the second year preceding the date on which the determination is made; and (bb)ending on the date on which the reduction in the amount of flood insurance required, as described in clause (i), takes effect; and
 (II)the amount of premiums that the policyholder would have been required to pay if the reduced amount of flood insurance coverage required, as described in clause (i), had been in effect during the period described in subclause (I) of this clause.
 (C)Additional reliefThe Administrator may provide additional refunds in excess of the amounts required under subparagraphs (A) and (B) if the Administrator determines that such additional refunds are warranted.
										(5)Recovery of costs
 (A)Appeal expensesIf a State or local government, or the owner or lessee of real property, incurs any expense in connection with an appeal under this subsection that is based on a scientific or technical error made by the Administrator and that is successful in whole or part regarding the designation of the base flood elevation or any aspect of a flood insurance rate map, including elevation or designation of a special flood hazard area, the Administrator shall reimburse the State, local government, owner, or lessee in accordance with subparagraph (B).
 (B)Reimbursable expensesThe Administrator— (i)may reimburse a party under subparagraph (A) for reasonable expenses described in that subparagraph—
 (I)including for a service provided by a surveyor, engineer, or scientific expert; and (II)to the extent measured by the ratio of the successful portion of the appeal as compared to the entire appeal; and
 (ii)may not reimburse a party under subparagraph (A) for— (I)the cost of legal services; or
 (II)the payment of any fee or expense, the payment of which was agreed to be contingent upon the result of the appeal.
 (6)GuidanceThe Administrator shall issue guidance to implement this subsection, which shall not be subject to the notice and comment requirements under section 553 of title 5, United States Code..
 (B)Technical and conforming amendmentsSection 1310(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended— (i)in paragraph (7), by striking and at the end;
 (ii)in paragraph (8), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (9)for providing reimbursements of expenses of flood insurance rate map appeals under section 1360(k)(5)..
 (2)Deadline for issuance of guidanceNot later than 180 days after the date of enactment of this Act, the Administrator shall issue the guidance required under subsection (k)(6) of section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as added by paragraph (1)(A).
 209.Protected areasSection 100216(b) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)) is amended by adding at the end the following:
				
					(4)Zones protected by levee systems
 (A)ApplicabilitySubject to full implementation of this section, and notwithstanding any other provision of law, this paragraph shall apply to a community in which the Administrator maps or re-maps a levee-impacted area in which the pertinent levee system fails to meet the minimum design, operation, and maintenance standards of the National Flood Insurance Program required for levee accreditation on a National Flood Insurance Program rate map.
 (B)AL ZonesFor levee-impacted areas described in subparagraph (A), the Administrator shall establish flood risk zones known as AL Zones on the National Flood Insurance Program rate map.
						(C)Actuarial rates
 (i)In generalThe Administrator shall make available flood insurance to properties in AL Zones at actuarial rates based upon the risk associated with structures within the applicable AL Zone.
 (ii)Temporary ratesUntil the Administrator promulgates actuarial rates for the various AL Zones, a structure within a portion of a community located within a levee-impacted area described in subparagraph (A) shall be eligible for rates associated with areas of moderate flood hazards (also known as Standard X zone rates)..
 210.Community-wide flood mitigation activitiesIt is the sense of Congress that the Administrator should consider flood mitigation activities that—
 (1)provide benefits to an entire floodplain or community, or to a portion of such a community; (2)consider all available and practicable approaches; and
 (3)the Administrator determines— (A)are technically feasible;
 (B)have the highest net benefits; and (C)are consistent with mitigation plans approved by the Administrator.
					IIISolvency
			301.Forbearance on NFIP interest payments
 (a)In generalDuring the 5-year period beginning on the date of enactment of this Act, the Secretary of the Treasury may not charge the Administrator interest on amounts borrowed by the Administrator under section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) that were outstanding as of that date of enactment.
 (b)Use of saved amountsThere shall be deposited into the National Flood Mitigation Fund an amount equal to the interest that would have accrued on the borrowed amounts during the 5-year period described in subsection (a), which, notwithstanding any provision of section 1367 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104d), the Administrator shall use to carry out the program established under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c).
 (c)No retroactive accrualAfter the 5-year period described in subsection (a), the Secretary of the Treasury shall not require the Administrator to repay any interest that, but for that subsection, would have accrued on the borrowed amounts described in that subsection during that 5-year period.
				302.Cap on Write Your Own company compensation
 (a)In generalSection 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018) is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following:  (b)Limitation on compensation; minimum agent commissionsIn negotiating with appropriate representatives of the insurance industry under subsection (a), the Administrator shall ensure that—
 (1)any reimbursement paid to a property and casualty insurance company for selling, writing, and servicing flood insurance policies is not more than 22.46 percent of the aggregate amount of premiums charged by the insurance company; and
 (2)an insurance company pays a portion of the reimbursement described in paragraph (1) to agents of the company as a commission, in an amount that is not less than 15 percent of the aggregate amount of the premiums sold by the agent..
 (b)Technical and conforming amendmentsSection 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018), as amended by subsection (a), is amended—
 (1)in subsection (a), by striking The Administrator and inserting In general.—The Administrator; and (2)in subsection (c), as so redesignated by subsection (a) of this section, by striking For purposes of subsection (a) and inserting Definitions.—For purposes of this section.
 303.Taxpayer protectionSection 1360(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(g)) is amended— (1)in the first sentence, by inserting , subject to the following sentence, after at a reasonable cost; and
 (2)by inserting after the first sentence the following: The Administrator shall develop a fee schedule based on recovering the actual costs of providing flood insurance rate maps to such other persons, and shall charge a fee based on the schedule to any private entity for the use of such a map..
				304.Vendor costs; transparency
 (a)In generalSection 100224(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4081 note) is amended—
 (1)by striking Not later than 12 months after the date of enactment of this Act, the Administrator and inserting the following:  (1)In generalThe Administrator; and
 (2)by adding at the end the following:  (2)Vendor costs; transparencyIn issuing the rule under paragraph (1), the Administrator shall—
 (A)develop a schedule to determine the actual costs of Write Your Own vendors, including claims adjusters and engineering companies;
 (B)provide that if a Write Your Own company requests reimbursement for the costs of a service or product provided to the company by a vendor, the Administrator only reimburses the company for the actual costs of the service or products; and
 (C)require that all reimbursements to Write Your Own companies be made public, including a description of the product or service provided to which the reimbursement pertains..
 (b)Deadline for revised ruleNot later than 90 days after the date of enactment of this Act, the Administrator shall issue a revised rule under section 100224(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4081 note), as amended by subsection (a).
				305.Availability of NFIP claims data
				(a)Study required
 (1)In generalThe Administrator shall study the feasibility of selling or licensing the use of historical structure-specific National Flood Insurance Program claims data (referred to in this section as covered claims data) to nongovernmental entities.
 (2)ContentsIn conducting the study required under paragraph (1), the Administrator shall, at a minimum— (A)investigate 1 or more methods of providing the most specific covered claims data possible while reasonably protecting policyholder privacy;
 (B)review existing means, as of the date of enactment of this Act, by which the Federal Government and nongovernmental entities provide leases or licenses to private persons, and the various regulations, terms, conditions, and guidance employed;
 (C)identify potential uses for covered claims data and any known risks concerning those uses, including the risk that private insurance companies will use the data to issue flood insurance policies with respect to properties that have the lowest level of flood risk, which would require the National Flood Insurance Program to issue those policies with respect to properties with higher levels of flood risk;
 (D)identify mechanisms for determining the likely market value for access to covered claims data; (E)consider whether selling or licensing the use of covered claims data, as described in paragraph (1), would be in compliance with section 552a of title 5, United States Code; and
 (F)recommend actions the Administrator could take, if any, to prevent unintended consequences associated with the sale or licensing for private insurance purposes covered claims data.
 (b)Report by AdministratorNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains the results and conclusions of the study conducted under subsection (a), which shall include an analysis of any recommendations made by the study.
				306.Refusal of mitigation assistance
 Section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) is amended— (1)in subsection (a), in the matter preceding paragraph (1), in the first sentence, by inserting and, with respect to financial assistance described in paragraph (2), using amounts made available from the Disaster Relief Fund in accordance with section 203(n) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(n)) after section 1367;
 (2)by redesignating subsection (h) as subsection (i); and (3)by inserting after subsection (g) the following:
					
						(h)Refusal of assistance
 (1)DefinitionIn this subsection, the term bona fide offer of assistance means an offer of assistance made by the Administrator to a policyholder under the national flood insurance program that—
 (A)relates to mitigation activities with respect to the structure insured under that program; (B)covers 100 percent of the cost of the mitigation activities described in subparagraph (A);
 (C)permits the policyholder to continue to live in the structure to which the policy relates; and (D)is carried out under a mitigation plan.
 (2)PenaltyIf, after the date of enactment of this subsection, a policyholder under the national flood insurance program refuses a bona fide offer of assistance with respect to the property so insured, the Administrator shall, notwithstanding any other provision of this title, increase the chargeable risk premium rate for flood insurance under this title for the property by 25 percent each year until—
 (A)the policyholder accepts the bona fide offer of assistance; or (B)that chargeable risk premium rate is actuarially sound..
				IVPolicyholder protection and fairness
			401.Earth movement fix and engineer standards
				(a)Rebuttable presumption for foundation and structural damage
 (1)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following:
						
							(d)Rebuttable presumption for foundation and structural damage
 (1)In generalFor the purposes of the Administrator determining coverage under the standard flood insurance policy under the national flood insurance program, a rebuttable presumption that physical damage to the foundation of, or structural damage to, a structure was not caused by earth movement shall apply if—
 (A)flood caused direct physical change to the structure; and (B)there is damage to the foundation of, or structural damage to, the structure that was not present before the flood, as demonstrated by a certification from the policyholder.
 (2)RebuttalIn determining coverage as a result of the rebuttable presumption under paragraph (1), an insurance company may rebut the presumption only by providing the Administrator with an engineering report that—
 (A)meets standards issued by the Administrator under paragraph (3); and (B)clearly demonstrates that the physical damage to the foundation of, or structural damage to, a structure described in paragraph (1) was caused directly by earth movement that was not caused by—
 (i)the horizontal pressure from standing or slow-moving floodwater (commonly known as hydrostatic pressure); (ii)the force of floodwater that causes the vertical uplift from the underside of a horizontal foundation component, such as a concrete slab, footer, or a structural floor assembly (commonly known as buoyancy);
 (iii)pressure imposed on an object, such as a wall of a building, by high-velocity floodwater or waves flowing against and around the building (commonly known as hydrodynamic force);
 (iv)floodwater moving along the surface of the ground causing soil to suddenly erode or undermine, resulting in failure of a foundation or to one of the structural components of the foundation (commonly known as scouring); or
 (v)earth movement otherwise caused by flood. (3)In generalThe Administrator shall issue minimum standards—
 (A)regarding the form and content of engineering reports used to assist insurance claims adjusters with respect to carrying out this subsection; and
 (B)which shall— (i)include a requirement that any such engineering report shall be signed and have a seal affixed by an engineer who is licensed in the State in which the property to which the claim relates is located; and
 (ii)be consistent with generally accepted practices in— (I)the field of forensic engineering; and
 (II)the insurance industry. (4)Rule of constructionNothing in this subsection may be construed to modify the terms and conditions of the standard flood insurance policy..
 (2)ApplicationThe amendments made by paragraph (1) shall apply with respect to a claim with a date of loss that is on or after the date that is 90 days after the date of enactment of this Act.
 (b)RegulationsNot later than 90 days after the date of enactment of this Act, the Administrator shall issue the standards required under subsection (d)(3) of section 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as added by subsection (a)(1).
				402.Coverage of pre-FIRM condominium basements and study on street raising
				(a)Basement clarification
 (1)In generalSection 1305 of the National Flood Insurance Act of 1968 (42 U.S.C. 4012) is amended by adding at the end the following:
						
							(e)Availability of insurance for pre-FIRM condominium basements
 (1)DefinitionIn this subsection, the term pre-FIRM condominium building means a condominium building that was not constructed or substantially improved after the later of—
 (A)December 31, 1974; or (B)the effective date of the initial flood insurance rate map published by the Administrator under section 1360 for the area in which the building is located.
 (2)CoverageThe Administrator shall make flood insurance available to cover the basement of any pre-FIRM condominium building if that basement serves as a separate residential unit within that condominium building..
 (2)Amendments to regulationsNot later than 180 days after the date of enactment of this Act, the Administrator shall make any amendments to the regulations of the Federal Emergency Management Agency that are necessary as a result of the amendment made by paragraph (1).
					(b)Study on consequences of street-Raising
 (1)DefinitionIn this subsection, the term affected property means a property containing an area— (A)the floor of which was located at or above grade before the community raised the street adjacent to the property; and
 (B)after the street-raising described in subparagraph (A), that was designated as a basement because of the street-raising.
 (2)Study; reportNot later than 1 year after the date of enactment of this Act, the Administrator shall study and submit to Congress a report on the consequences of street-raising on flood insurance coverage for an affected property under the National Flood Insurance Program, including the cost implications for the property owner.
					403.Guidance on remediation and policyholder duties
 (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 401(a)(1), is amended by adding at the end the following:
					
						(e)Guidance on mold remediation
 (1)In generalThe Administrator shall issue guidance relating to the identification of reasonable actions that a policyholder of coverage for flood insurance made available under this title may take to inspect and maintain the property to which that coverage applies—
 (A)after a flood recedes; and (B)in order to avoid damage to the property that is caused by mold, mildew, moisture, or water.
 (2)ConsiderationsIn developing guidance under paragraph (1), the Administrator shall consider— (A)any applicable laws and regulations;
 (B)the terms and conditions of the standard flood insurance policy; (C)technical best practices;
 (D)the costs of remediation in relation to the condition of a property described in that paragraph; and
 (E)the actions that the Administrator may reasonably expect a policyholder described in that paragraph to take, given the likely challenges faced by the policyholder after a flood.
 (3)Regular reviewThe Administrator shall— (A)regularly review the guidance issued under paragraph (1); and
 (B)revise the guidance issued under paragraph (1) as the Administrator determines appropriate. (4)Annual distributionThe Administrator shall provide a copy of the guidance issued under paragraph (1) to a policyholder at the time of the purchase or renewal of a flood insurance policy sold under this title..
 (b)Initial issuanceNot later than 1 year after the date of enactment of this Act, the Administrator shall issue the guidance required under subsection (e) of section 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as added by subsection (a) of this section.
 (c)Accessibility, reasonableness and degree of damageSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by subsection (a), is amended by adding at the end the following:
					
 (f)Exclusion of certain damageFor purposes of determining whether damage caused by mold, mildew, moisture, or water to a property shall be excluded from coverage under the standard flood insurance policy—
 (1)subject to paragraph (2), only the degree of damage caused by mold, mildew, moisture, or water that could have been avoided through inspection and maintenance may be excluded from that coverage; and
 (2)the condition of the property to which the damage relates may not be considered to be attributable to the policyholder with respect to the property, including any failure by the policyholder to inspect and maintain the property after a flood recedes, if—
 (A)the policyholder was denied access to the property after the flood receded because of— (i)a lawful government order;
 (ii)a determination by local authorities that the property— (I)is unsafe or unstable; or
 (II)shall be condemned; or (iii)otherwise unsafe conditions;
 (B)a reasonable individual exercising reasonable judgment could not be expected to inspect, maintain, or mitigate the damage to the property under the circumstances; or
 (C)the policyholder faced particular challenges, including— (i)practical or financial difficulty in inspecting or maintaining the property;
 (ii)the need to address other more immediate priorities, including— (I)the health and well-being of the policyholder and the family of the policyholder;
 (II)the preservation of basic items; (III)displacement; and
 (IV)other issues that make inspection and maintenance of the property a near-term challenge for the policyholder; and
 (iii)the unavailability of contractors or other individuals to perform any required inspection and maintenance..
				404.Appeal of decisions relating to flood insurance coverage
 (a)In generalSection 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note) is amended—
 (1)in the matter preceding paragraph (1), by striking Not later and inserting the following:  (a)In generalNot later; and
 (2)by adding at the end the following:  (b)Deadline To file appealThe Director shall establish a deadline for filing an appeal under this section that is not less than 1 year after the date on which the decision being appealed was made.
 (c)Notification upon initial denial of claimThe Director shall ensure that a claimant is provided with the rules, forms, and deadlines for an appeal under this section at the time a claim is first denied in full or in part, including—
 (1)the effective date of the denial; (2)a justification for the denial, including supporting documentation;
 (3)the date on which the period of limitation for instituting an action on the claim under section 1333 or 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053 and 4072), as applicable, will end; and
 (4)a point of contact through which the claimant can directly discuss an appeal with a representative of the Federal Emergency Management Agency.
								(d)Deadline To resolve appeal
 (1)In generalNot later than 90 days after the date on which a policyholder has submitted all necessary information relating to an appeal under this section, the Director shall provide an appeal decision in writing to the policyholder and insurer, including specific information for the resolution of the appeal.
 (2)EnforcementIf the Director does not comply with the deadline under paragraph (1) with respect to an appeal, and the policyholder that brought the appeal is ultimately successful, the Director shall pay to the policyholder interest on the claim that is the subject of the appeal, which shall—
 (A)begin accruing on the date on which the policyholder files the appeal; and (B)be calculated using the rate of return on a 3-year Treasury bill, as in effect on the date described in subparagraph (A).
 (3)Notification upon denial of appealIf the Director denies an appeal filed by a policyholder under this section, the Director shall include with the notice of denial—
 (A)an explanation of the legal options of the policyholder for further challenging the denial; and (B)the date on which the period of limitation for instituting an action on the claim under section 1333 or 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053 and 4072), as applicable, will end.
									(e)Optional arbitration
 (1)In generalNot later than 180 days after the date of enactment of this subsection, the Director shall, by regulation, establish a process through which a flood insurance policyholder, instead of submitting an appeal under this section, may request that the appeal be heard through independent, binding arbitration.
 (2)Rule of constructionNothing in paragraph (1) may be construed to— (A)require a policyholder to submit to the arbitration described in that paragraph; or
 (B)prevent a policyholder from obtaining judicial review of the results of the arbitration described in that paragraph..
 (b)Relation to regulations and other lawNothing in the amendments made by subsection (a) may be construed to require the Administrator to repeal the regulations promulgated under section 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note), as in effect on the day before the date of enactment of this Act, or to promulgate new regulations, except as necessary to implement those amendments.
 405.Accountability for underpayments and overpayments by Write Your Own companiesSection 1348 of the National Flood Insurance Act of 1968 (42 U.S.C. 4084) is amended by adding at the end the following:
				
 (c)Accountability for underpaymentsIf the Administrator determines through any audit that the pool or an insurance company or other private organization described in subsection (a) has not adjusted a claim in accordance with adjusting standards that are in effect as of the date on which the adjustment is performed and, as a result of that failure, has underpaid or overpaid a claim of a policyholder, the penalty imposed by the Administrator with respect to such a failure may not be less for an overpayment of a claim than for an underpayment of a claim.
 (d)GAO reportNot later than 2 years after the date of enactment of this subsection, and triennially thereafter, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report regarding any fines or other penalties imposed by the Administrator under subsection (c)..
			406.Policyholders’ right to know
 (a)UseSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 403(c), is amended by adding at the end the following:
					
 (g)Use of technical assistance reportsWhen adjusting claims for any damage to or loss of property that is covered by flood insurance made available under this title, the Administrator may rely upon technical assistance reports, as defined in section 1312A(a), only if the reports are final and are prepared in compliance with applicable State and Federal laws regarding professional licensure and conduct..
 (b)DisclosureChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1312 (42 U.S.C. 4019) the following:
					
						1312A.Disclosure of claims documents and technical assistance reports
 (a)DefinitionsIn this section— (1)the term policyholder means any person listed as a named or additional insured on the declarations page of a policy for flood insurance coverage made available under this title; and
 (2)the term technical assistance report means a report created for the purpose of furnishing technical assistance to an insurance claims adjuster assigned under the national flood insurance program, including any report created by an engineer, a surveyor, a salvor, an architect, or a certified public accountant.
								(b)Provision of copies
 (1)In generalNotwithstanding section 552a of title 5, United States Code, not later than 1 week after the date on which the Administrator receives a written request, or a request submitted online, from a policyholder, and with respect to a claim for loss submitted by the policyholder for any damage to or loss of property that is covered by the policy, the Administrator shall provide a true, complete, and unredacted copy of—
 (A)all documents that constitute the claims file of the insurance company with respect to the claim; (B)any document created by any adjuster in scoping the loss, including measurements, photographs, and notes;
 (C)any estimates of damages with respect to the claim; (D)any draft and final technical assistance report relating to adjusting and paying or denying the claim;
 (E)any proof of loss, supplemental proofs of loss, or any equivalent notices, together with supporting documentation, with respect to the claim; and
 (F)any document relating to the denial or partial denial of the claim. (2)Rule of constructionNothing in paragraph (1) may be construed to limit the right of a policyholder to receive a disclosure under section 552a of title 5, United States Code, or any other provision of law.
								(c)Direct disclosure by Write Your Own companies and direct servicing agents
 (1)In generalA Write Your Own company or direct servicing agent in possession of any technical assistance report that is subject to disclosure under subsection (b) may disclose such technical assistance report without further review or approval by the Administrator.
 (2)Affirmative notificationA Write Your Own company, or any other entity servicing a claim under the national flood insurance program, shall, not later than 30 days after the date on which the company or entity receives notice of a claim, notify the claimant that the claimant or an authorized representative of the claimant may obtain, upon request, a copy of any claim-related document described in subsection (b)(1) that pertains to the claimant..
				(c)Transmission of report without approval
 (1)DefinitionIn this subsection, the term final engineering report means an engineering report, survey, or other document in connection with a claim for losses covered by a policy for flood insurance coverage made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) that—
 (A)is based on an on-site inspection; (B)contains final conclusions with respect to an engineering issue or issues involved in the claim; and
 (C)is signed by the responsible in charge or affixed with the seal of the responsible in charge, or both.
 (2)TransmissionA Write Your Own company or a National Flood Insurance Program direct servicer may, without obtaining further review or approval by the Administrator, transmit to a policyholder a final engineering report in the possession of the Write Your Own company or the direct servicer in connection with a claim submitted by the policyholder.
					407.Increasing statute of limitations for lawsuits
 (a)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended to read as follows:
					
						1341.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsIf the program is carried out as provided in section 1340, the Administrator may adjust and make payment of any claims for proved and approved losses covered by flood insurance made available under this title.
							(b)Judicial review
 (1)Right of actionUpon the denial or partial denial by the Administrator of a claim described in subsection (a), or upon the refusal of a policyholder to accept the amount allowed upon a claim described in that subsection, the policyholder may institute an action against the Administrator on the claim in the United States district court for the district in which the insured property or the major part thereof shall have been situated if filed not later than 2 years after the date on which the policyholder receives notice of denial or partial denial of the claim.
 (2)TollingIn the case of a denial or partial denial of a claim for losses that is appealed under section 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note), including through arbitration requested under subsection (e) of that section, the limitation to institute an action under this subsection shall be tolled until the date on which the policyholder receives notice of a final determination of that appeal or arbitration denying the claim in whole or in part.
 (3)JurisdictionA court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine an action under that paragraph without regard to the amount in controversy..
 (b)Industry program with federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended to read as follows:
					
						1333.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsThe insurance companies and other insurers that form, associate, or otherwise join together in the pool under this part may adjust and pay all claims for proved and approved losses covered by flood insurance in accordance with the provisions of this title.
							(b)Judicial review
 (1)Right of actionUpon the denial or partial denial by any company or other insurer described in subsection (a) of a claim described in that subsection, or upon the refusal of a policyholder to accept the amount allowed upon a claim described in that subsection, the policyholder may institute an action on the claim against the company or other insurer, as applicable, in the United States district court for the district in which the insured property or the major part thereof shall have been situated not later than 2 years after the date on which the policyholder receives notice of denial or partial denial of the claim.
 (2)TollingIn the case of a denial or partial denial of a claim for losses that is appealed under section 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note), including through arbitration requested under subsection (e) of that section, the limitation to institute an action under this subsection shall be tolled until the date on which the policyholder receives notice of a final determination of that appeal or arbitration denying the claim in whole or in part.
 (3)JurisdictionA court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine an action under that paragraph without regard to the amount in controversy..
				408.Authority to terminate contractors and vendors
 (a)In generalPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following:
					
						1349.Termination of contracts
 (a)DefinitionIn this section, the term covered entity means any attorney, law firm, consultant, or third-party company that provides services to a Write Your Own company.
							(b)Termination
 (1)In generalNotwithstanding any other provision of law, the Administrator may direct a Write Your Own company to terminate a contract or other agreement between a covered entity and the Write Your Own company if the Administrator—
 (A)determines that the covered entity has engaged in conduct that is detrimental to the national flood insurance program; and
 (B)not later than 14 days before directing the termination of the contract or other agreement, provided notice to the covered entity and the Write Your Own company with respect to the termination.
 (2)AppealThe Administrator shall establish a process for a covered entity to appeal the termination of a contract or other agreement under paragraph (1).
 (3)Early termination payoutsThe Administrator or a Write Your Own company is not required to make any early termination payout to a covered entity with respect to a contract or agreement with the Write Your Own company with respect to which the Administrator directs termination under paragraph (1).
 (4)Contract termsThe Administrator shall require each Write Your Own company to include a reference to the authority of the Administrator under this section in any contract between a covered entity and the Write Your Own company..
 (b)Effective date; applicabilityThe amendment made by subsection (a) shall apply to any contract or other agreement between a covered entity, as defined in section 1349(a) of the National Flood Insurance Act of 1968, as added by subsection (a), and a Write Your Own company that is entered into on or after the date of enactment of this Act.
 409.Easing proof of loss requirementsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 406(a), is amended by adding at the end the following:
				
					(h)Proof of loss
 (1)Deadline for submission of supplemental proof of lossIf a policyholder submits a proof of loss, or an equivalent submission, for a claim with respect to a policy for flood insurance coverage made available under this title by the deadline required under the standard flood insurance policy, the Administrator may not deny payment for any supplemental proof of loss submitted for flood damage sustained from the same flood event on the basis that the policyholder failed to include the flood damages on the initial proof of loss.
 (2)Effect of signature on proof of lossIf a policyholder of a policy for flood insurance coverage made available under this title signs an initial or supplemental proof of loss described in paragraph (1), that act of signing may not preclude the policyholder from making supplemental claims to, or otherwise amending, the initial proof of loss.
 (i)No condition of paymentNotwithstanding any other provision of law, or any term or condition of a standard flood insurance policy, the Administrator may not condition payment of an undisputed claim based on the submission of a signed and sworn to proof of loss..
			410.Deadline for claim processing
 (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 409, is amended by adding at the end the following:
					
						(j)Deadline for approval of claims
 (1)In generalThe Administrator shall provide that, in the case of a claim for damage to or loss of property that is covered by a policy for flood insurance made available under this title—
 (A)except as provided in paragraph (2), not later than 60 days after the date on which a proof of loss or comparable submission is provided to the Administrator—
 (i)an initial determination regarding approval of the claim for payment or disapproval of the claim shall be made; and
 (ii)notification of the determination described in clause (i) shall be provided to the policyholder making the claim; and
 (B)payment of an approved claim shall be made as soon as possible after that approval. (2)Extension of deadlineThe Administrator shall—
 (A)provide that the period described in paragraph (1)(A) may be extended by an additional period of 30 days under extraordinary circumstances; and
 (B)by regulation— (i)establish criteria for—
 (I)demonstrating the extraordinary circumstances described in subparagraph (A); and (II)determining to which claims the extraordinary circumstances described in subparagraph (A) apply; and
 (ii)provide that, if the deadline imposed under paragraph (1)(A), as extended under subparagraph (A), if applicable, is not satisfied, the amount of the claim to which the deadline relates shall be increased with interest, which shall begin accruing on the date on which the initial claim is filed..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any claim for damage to or loss of property that is covered by a policy for flood insurance made available under the National Flood Insurance Program that is made after the date of enactment of this Act.
 411.No manipulation of engineer reportsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 410(a), is amended by adding at the end the following:
				
					(k)Final engineering reports
 (1)DefinitionsIn this subsection— (A)the term covered claim means any claim for losses covered by a policy for flood insurance coverage made available under this title; and
 (B)the term final engineering report means an engineering report, survey, or other document in connection with a covered claim that— (i)is based on an on-site inspection;
 (ii)contains final conclusions with respect to an engineering issue or issues involved in the claim; and
 (iii)is signed by the responsible in charge or affixed with the seal of the responsible in charge, or both.
 (2)Prohibition on manipulation and transmission to third partiesThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any covered claim, the final engineering report—
 (A)may not— (i)include alterations by, or at the request of, anyone other than the person responsible for the report; or
 (ii)be transmitted to any other person before the final engineering report is transmitted to the policyholder who submitted the covered claim; and
 (B)shall include a certification, signed by the person responsible for the final engineering report, that the final engineering report does not contain any alterations described in subparagraph (A)..
			412.Improved training of floodplain managers, agents, and adjusters
 (a)Local floodplain managersEach regional office of the Federal Emergency Management Agency shall— (1)provide training to local floodplain managers, agents, and claim adjusters in the region regarding the responsibilities and procedures of local floodplain managers with respect to conducting substantial damage and substantial improvement determinations;
 (2)work with applicable State agencies to provide the training described in paragraph (1); and (3)verify that the individuals described in paragraph (1) are completing the training described in that paragraph.
 (b)Major disaster trainingAfter a flood that is declared a major disaster by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Administrator shall, if determined appropriate, provide—
 (1)refresher training to prepare insurance claims adjusters for the unique circumstances of the major disaster; and
 (2)any briefings that are necessary to prepare and inform floodplain managers, agents, and claim adjusters regarding any atypical circumstances and issues arising from the natural disaster.
					413.Attorney fee shifting
 (a)Administrative appealsSubsection (d) of section 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as added by section 401(a)(1), is amended by adding at the end the following:
					
						(5)Awards for costs in administrative proceedings
 (A)In generalIf the claimant prevails in any appeal to the Administrator of the disallowance or partial disallowance of a claim for losses covered by flood insurance made available under this title, the Administrator shall award costs of the appeal, including attorney fees, any proceeding expenses, and engineering and other expert expenses, to the claimant.
 (B)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the Administrator than the amount of the last, best offer from the Administrator with respect to the claim of the claimant..
				(b)Judicial review
 (1)Government program with industry assistanceSubsection (b) of section 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072), as added by section 407(a), is amended by adding at the end the following:
						
							(4)Attorney fees and other litigation costs
 (A)In generalIf the claimant prevails in an action under this subsection, the court shall award reasonable costs of litigation, including attorney fees, litigation expenses, and engineering and other expert expenses, to the claimant.
 (B)SubrogationAny award under subparagraph (A) shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any insurance company or other insurer or insurance adjustment organization that may be responsible for the disallowance or partial disallowance of the claim.
 (C)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the court than the amount of the last, best offer from the Administrator with respect to the claim of the claimant..
 (2)Industry program with Federal financial assistanceSubsection (b) of section 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053), as amended by section 407(b), is amended by adding at the end the following:
						
							(4)Attorney fees and other litigation costs
 (A)In generalIf the claimant prevails in an action under this subsection, the court shall award reasonable costs of litigation, including attorney fees, litigation expenses, and engineering and other expert expenses, to the claimant.
 (B)SubrogationAny award under subparagraph (A) shall be paid by the Administrator and, upon such payment, the Administrator shall be subrogated to the rights of the claimant to recover such costs for which the Administrator has compensated the claimant from any company or other insurer responsible for the disallowance or partial disallowance of the claim.
 (C)DefinitionFor purposes of this paragraph, the term prevail means to be awarded a greater amount by the court than the amount of the last, best offer from the insurer or Administrator with respect to the claim of the claimant..
 414.DOJ defense against policyholder lawsuitsSubsection (b) of section 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072), as amended by section 413(b)(1), is amended by adding at the end the following:
				
 (5)Representation by Department of JusticeIf a claimant institutes an action under this subsection— (A)the Administrator shall refer the matter to the Attorney General; and
 (B)the Attorney General— (i)shall represent the Administrator or the Write Your Own company, as applicable, in the action; and
 (ii)may not seek to have the court dismiss an action with potentially meritorious claims based on good faith errors or omissions by the claimant in the claimant's proof of loss..
			415.Pilot program for pre-existing structural conditions
 (a)DefinitionsIn this section— (1)the term covered property means a property that is or may be covered by flood insurance under the National Flood Insurance Program; and
 (2)the term covered policyholder means a policyholder or potential policyholder of flood insurance under the National Flood Insurance Program for a covered property.
 (b)Pilot programNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a pilot program under which Write Your Own companies and National Flood Insurance Program direct servicers shall, at the request of a covered policyholder and before providing or renewing insurance coverage with respect to a covered property under the National Flood Insurance Program, investigate the pre-existing structural condition of the covered property for any issues that could result in the denial of a claim under the National Flood Insurance Program for damage to or loss of the covered property.
				416.Agent Advisory Council
 Part C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.), as amended by section 408, is amended by adding at the end the following:
				
					1350.Agent Advisory Council
 (a)EstablishmentThere is established a council to be known as the Agent Advisory Council (in this section referred to as the Council).
						(b)Membership
 (1)MembersThe Council shall consist of— (A)the Administrator, or the designee of the Administrator; and
 (B)10 additional members appointed by the Administrator or the designee of the Administrator, of whom— (i)1 shall be a member of the National Association of Insurance Commissioners;
 (ii)2 shall be members of the Independent Insurance Agents and Brokers of America; (iii)1 shall be a member of United Policyholders;
 (iv)1 shall be a representative of the Emergency Management Institute of the Federal Emergency Management Agency;
 (v)1 shall be a representative of the Office of the Flood Insurance Advocate of the Federal Emergency Management Agency;
 (vi)2 shall be members of the National Association of Professional Insurance Agents; (vii)1 shall be a representative of a recognized professional association or organization representing homebuilders or land developers; and
 (viii)1 shall be a representative of a recognized professional association or organization representing the real estate industry.
									(2)Qualifications
 (A)In generalEach member of the Council shall have experience with— (i)contacting policyholders under the national flood insurance program, including with respect to applying for flood insurance and processing a claim for damage to or loss of property that is covered by flood insurance; and
 (ii)riverine and coastal flood insurance policies. (B)ConsiderationsThe Administrator shall, to the maximum extent practicable, ensure that the membership of the Council has a balance of governmental and private members, and includes geographic diversity.
 (C)Conflicts of interestA member of the Council— (i)may not, while serving on the Council, be employed or retained—
 (I)by a Federal Emergency Management Agency contractor or consultant; or (II)by a nongovernmental entity that was awarded a Federal grant during the 5-year period preceding the date on which the member was appointed to the Council; and
 (ii)may not have been employed by a Federal Emergency Management Agency contractor or consultant during the 5-year period preceding the date on which the member was appointed to the Council.
 (3)ConsultationIn appointing a member of the Council from an entity described in clauses (i) through (viii) of paragraph (1)(B), the Administrator or the designee of the Administrator, as applicable, shall consult with the entity.
 (4)ChairpersonThe members of the Council shall elect 1 member to serve as the chairperson of the Council (in this section referred to as the Chairperson).
 (c)DutiesThe Council shall— (1)provide recommendations to the Administrator on—
 (A)improving the customer experience for policyholders under the national flood insurance program; (B)training insurance agents that issue flood insurance policies; and
 (C)improving the processing and handling of claims for damage to or loss of property that is covered by flood insurance; and
 (2)submit to the Administrator an annual report that includes— (A)a description of the activities of the Council; and
 (B)a summary of recommendations made by the Council to the Administrator. (d)Compensation (1)In generalExcept as provided in paragraph (2), a member of the Council shall receive no additional compensation for serving on the Council.
 (2)Travel expensesEach member of the Council may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Council.
							(e)Meetings and actions
							(1)Meetings
 (A)In generalThe Council shall meet not less frequently than twice each year at the request of the Chairperson or a majority of the members of the Council.
 (B)Initial meetingThe Administrator, or a designee of the Administrator, shall request and coordinate the initial meeting of the Council.
 (2)Action by majority voteThe Council may take action by a vote of the majority of the members. (f)OfficersThe Chairperson may appoint officers to assist in carrying out the duties of the Council under subsection (c).
 (g)StaffUpon the request of the Chairperson, the Administrator may detail, on a nonreimbursable basis, personnel of the Office of the Flood Insurance Advocate of the Federal Emergency Management Agency to assist the Council in carrying out the duties of the Council.
 (h)PowersIn carrying out this section, the Council may hold hearings, receive evidence and assistance, provide information, and conduct research as the Council considers appropriate.
 (i)Report to Congress and OMBThe Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Director of the Office of Management and Budget an annual report on—
 (1)the recommendations made by the Council; and (2)any recommendations made by the Council during the year covered by the report that, as of the date on which the report is submitted, have been deferred or not acted upon, together with an explanatory statement with respect to those recommendations.
 (j)Applicability of the Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.. 417.Disclosure of flood risk information upon transfer of property (a)In generalChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by section 207, is amended by adding at the end the following:
					
						1328.Disclosure of flood risk information upon transfer of property
 (a)In generalAfter September 30, 2022, no new flood insurance coverage may be provided under this title for any real property unless an appropriate public body has imposed, by statute or regulation, a duty on any seller or lessor of improved real estate to provide to any purchaser or lessee (with respect to a lease for a term that is not shorter than 30 days) of the property a property flood hazard disclosure that the Administrator has determined meets the requirements of subsection (b).
							(b)Disclosure requirements
 (1)Requirements for sellersA property flood hazard disclosure for the sale of a property shall meet the requirements of this subsection only if the disclosure—
 (A)is made in writing; (B)discloses any actual knowledge of the seller of any—
 (i)prior physical damage caused by flood to a structure located on the property; (ii)prior insurance claim for a loss covered under the national flood insurance program or private flood insurance with respect to the property;
 (iii)previous notification regarding the designation of the property as a repetitive loss structure or severe repetitive loss structure (as defined in section 1366(h)); and
 (iv)Federal legal obligation to obtain and maintain flood insurance running with the property; and (C)is delivered by, or on behalf of, the seller to the purchaser before the purchaser becomes obligated under any contract to purchase the property.
 (2)Requirements for lessorsA property flood hazard disclosure for a rental property with a lease for a term that is not shorter than 30 days shall meet the requirements of this subsection only if the disclosure—
 (A)is made in writing; (B)discloses any actual knowledge of the lessor—
 (i)of any Federal legal obligation to obtain and maintain flood insurance running with the property; (ii)regarding any prior physical damage caused by flood with respect to the unit being leased; and
 (iii)of the availability of coverage under this title for contents located in a structure on the property; and
 (C)is delivered by, or on behalf of, the lessor to the lessee before the lessee becomes obligated under any contract to lease the property.
 (3)Rule of constructionNothing in this section may be construed as preventing a State from adopting disclosure requirements in addition to the requirements of this section..
 (b)Availability of flood insurance coverageSection 1305(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4012(c)) is amended— (1)in paragraph (1), by striking , and at the end and inserting a semicolon;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (3)given satisfactory assurance that, not later than October 1, 2022, property flood hazard disclosure requirements will have been adopted for the area (or subdivision) that meet the requirements of section 1328..
					